

 SCON 14 ENR: Setting forth the congressional budget for the United States Government for fiscal year 2022 and setting forth the appropriate budgetary levels for fiscal years 2023 through 2031.
U.S. Senate
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. CON. RES. 14IN THE SENATE OF THE UNITED STATESAugust 24, 2021Agreed toCONCURRENT RESOLUTIONSetting forth the congressional budget for the United States Government for fiscal year 2022 and setting forth the appropriate budgetary levels for fiscal years 2023 through 2031.1.Concurrent resolution on the budget for fiscal year 2022(a)DeclarationCongress declares that this resolution is the concurrent resolution on the budget for fiscal year 2022 and that this resolution sets forth the appropriate budgetary levels for fiscal years 2023 through 2031.(b)Table of contentsThe table of contents for this concurrent resolution is as follows: Sec. 1. Concurrent resolution on the budget for fiscal year 2022.TITLE I—Recommended levels and amountsSubtitle A—Budgetary levels in both HousesSec. 1101. Recommended levels and amounts.Sec. 1102. Major functional categories.Subtitle B—Levels and amounts in the SenateSec. 1201. Social Security in the Senate.Sec. 1202. Postal Service discretionary administrative expenses in the Senate.TITLE II—ReconciliationSec. 2001. Reconciliation in the Senate.Sec. 2002. Reconciliation in the House of Representatives.TITLE III—Reserve fundsSec. 3001. Reserve fund for legislation that won’t raise taxes on people making less than $400,000 in the Senate.Sec. 3002. Reserve fund for reconciliation legislation.Sec. 3003. Reserve fund.Sec. 3004. Deficit-neutral reserve fund to prohibit the Green New Deal.Sec. 3005. Reserve fund relating to addressing the crisis of climate change.Sec. 3006. Deficit-neutral reserve fund relating to supporting privately-held businesses, farms, and ranches.Sec. 3007. Deficit-neutral reserve fund relating to promoting US competitiveness and innovation by supporting research and development.Sec. 3008. Reserve fund relating to protecting taxpayer privacy while ensuring those evading the tax system pay what they owe.Sec. 3009. Deficit-neutral reserve fund to prohibit the Council on Environmental Quality and Environmental Protection Agency from promulgating rules or guidance that bans fracking in the United States.Sec. 3010. Deficit-neutral reserve fund relating to facilitating improved internet service for Cuban citizens.Sec. 3011. Deficit-neutral reserve fund relating to adjusting Federal funding for local jurisdictions.Sec. 3012. Reserve fund relating to honoring the Capitol Police, DC Metropolitan Police, and first responders.Sec. 3013. Deficit-neutral reserve fund relating to supporting or expediting the deployment of carbon capture, utilization, and sequestration technologies.Sec. 3014. Deficit-neutral reserve fund relating to policies or legislation to prohibit the Department of Agriculture from making ineligible for financing fossil fuel-burning power plants.Sec. 3015. Deficit-neutral reserve fund relating to the provisions of the American Rescue Plan Act.Sec. 3016. Deficit-neutral reserve fund relating to means-testing electric vehicle tax credits.Sec. 3017. Deficit-neutral reserve fund relating to prohibiting or limiting the issuance of costly Clean Air Act permit requirements on farmers and ranchers in the United States or the imposition of new Federal methane requirements on livestock.Sec. 3018. Deficit-neutral reserve fund relating to funding of the Office of Foreign Assets Control.Sec. 3019. Deficit-neutral reserve fund relating to abortion funding.Sec. 3020. Deficit-neutral reserve fund relating to ensuring robust, secure, and humane supply chains, sourced by the United States and allies of the United States, for renewable energy materials, technology, and critical minerals.Sec. 3021. Reserve fund relating to ensuring robust, secure, and humane supply chains by prohibiting the use of Federal funds to purchase materials, technology, and critical minerals produced, manufactured, or mined with forced labor.Sec. 3022. Reserve fund relating to Great Lakes ice breaking operational improvements.Sec. 3023. Deficit-neutral reserve fund relating to immigration enforcement and addressing the humanitarian crisis at the southern border.Sec. 3024. Deficit-neutral reserve fund relating to providing quality education for children.Sec. 3025. Deficit-neutral reserve fund relating to hiring 100,000 new police officers.Sec. 3026. Deficit-neutral reserve fund relating to preventing electricity blackouts and improving electricity reliability.Sec. 3027. Deficit-neutral reserve fund relating to protecting migrants and local communities against COVID–19.Sec. 3028. Deficit-neutral reserve fund relating to studying and providing for tax equivalency under the payments in lieu of taxes program.Sec. 3029. Deficit-neutral reserve fund relating to preventing tax increases on small businesses.Sec. 3030. Deficit-neutral reserve fund relating to providing sufficient resources to detain and deport a higher number of aliens who have been convicted of a crime.Sec. 3031. Deficit-neutral reserve fund relating to maintaining the current law tax treatment of like kind exchanges.TITLE IV—Other mattersSec. 4001. Emergency legislation.Sec. 4002. Point of order against advance appropriations in the Senate.Sec. 4003. Point of order against advance appropriations in the House of Representatives.Sec. 4004. Program integrity initiatives and other adjustments in the Senate.Sec. 4005. Program integrity initiatives and other adjustments in the House of Representatives.Sec. 4006. Enforcement filing.Sec. 4007. Application and effect of changes in allocations, aggregates, and other budgetary levels.Sec. 4008. Adjustments to reflect changes in concepts and definitions.Sec. 4009. Adjustment for bipartisan infrastructure legislation in the Senate.Sec. 4010. Adjustment for infrastructure legislation in the House of Representatives.Sec. 4011. Applicability of adjustments to discretionary spending limits.Sec. 4012. Budgetary treatment of administrative expenses.Sec. 4013. Appropriate budgetary adjustments in the House of Representatives.Sec. 4014. Adjustment for changes in the baseline in the House of Representatives.Sec. 4015. Scoring rule in the Senate for child care and pre-kindergarten legislation.Sec. 4016. Exercise of rulemaking powers.IRecommended levels and amountsABudgetary levels in both Houses1101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2022 through 2031:(1)Federal revenuesFor purposes of the enforcement of this resolution:(A)The recommended levels of Federal revenues are as follows:Fiscal year 2022: $3,401,380,000,000.Fiscal year 2023: $3,512,947,000,000.Fiscal year 2024: $3,542,298,000,000.Fiscal year 2025: $3,565,871,000,000.Fiscal year 2026: $3,773,174,000,000.Fiscal year 2027: $3,995,160,000,000.Fiscal year 2028: $4,090,582,000,000.Fiscal year 2029: $4,218,130,000,000.Fiscal year 2030: $4,352,218,000,000.Fiscal year 2031: $4,505,614,000,000.(B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2022: $0.Fiscal year 2023: $0.Fiscal year 2024: $0.Fiscal year 2025: $0.Fiscal year 2026: $0.Fiscal year 2027: $0.Fiscal year 2028: $0.Fiscal year 2029: $0.Fiscal year 2030: $0.Fiscal year 2031: $0.(2)New budget authorityFor purposes of the enforcement of this resolution, the appropriate levels of total new budget authority are as follows:Fiscal year 2022: $4,417,362,000,000.Fiscal year 2023: $4,579,359,000,000.Fiscal year 2024: $4,699,353,000,000.Fiscal year 2025: $4,940,084,000,000.Fiscal year 2026: $5,107,577,000,000.Fiscal year 2027: $5,311,640,000,000.Fiscal year 2028: $5,633,086,000,000.Fiscal year 2029: $5,722,075,000,000.Fiscal year 2030: $6,064,522,000,000.Fiscal year 2031: $6,365,907,000,000.(3)Budget outlaysFor purposes of the enforcement of this resolution, the appropriate levels of total budget outlays are as follows:Fiscal year 2022: $4,698,391,000,000.Fiscal year 2023: $4,671,457,000,000.Fiscal year 2024: $4,714,709,000,000.Fiscal year 2025: $4,936,110,000,000.Fiscal year 2026: $5,087,789,000,000.Fiscal year 2027: $5,288,850,000,000.Fiscal year 2028: $5,635,713,000,000.Fiscal year 2029: $5,667,301,000,000.Fiscal year 2030: $6,024,068,000,000.Fiscal year 2031: $6,322,190,000,000.(4)DeficitsFor purposes of the enforcement of this resolution, the amounts of the deficits are as follows:Fiscal year 2022: $1,297,011,000,000.Fiscal year 2023: $1,158,510,000,000.Fiscal year 2024: $1,172,411,000,000.Fiscal year 2025: $1,370,239,000,000.Fiscal year 2026: $1,314,615,000,000.Fiscal year 2027: $1,293,690,000,000.Fiscal year 2028: $1,545,131,000,000.Fiscal year 2029: $1,449,171,000,000.Fiscal year 2030: $1,671,850,000,000.Fiscal year 2031: $1,816,576,000,000.(5)Public debtPursuant to section 301(a)(5) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)(5)), the appropriate levels of the public debt are as follows:Fiscal year 2022: $30,789,000,000,000.Fiscal year 2023: $32,141,000,000,000.Fiscal year 2024: $33,526,000,000,000.Fiscal year 2025: $35,059,000,000,000.Fiscal year 2026: $36,570,000,000,000.Fiscal year 2027: $37,952,000,000,000.Fiscal year 2028: $39,733,000,000,000.Fiscal year 2029: $41,296,000,000,000.Fiscal year 2030: $43,188,000,000,000.Fiscal year 2031: $45,150,000,000,000.(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2022: $24,622,000,000,000.Fiscal year 2023: $25,826,000,000,000.Fiscal year 2024: $27,153,000,000,000.Fiscal year 2025: $28,678,000,000,000.Fiscal year 2026: $30,219,000,000,000.Fiscal year 2027: $31,776,000,000,000.Fiscal year 2028: $33,737,000,000,000.Fiscal year 2029: $35,521,000,000,000.Fiscal year 2030: $37,692,000,000,000.Fiscal year 2031: $39,987,000,000,000.1102.Major functional categoriesCongress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2022 through 2031 for each major functional category are:(1)National Defense (050):Fiscal year 2022:(A)New budget authority, $765,704,000,000.(B)Outlays, $763,985,000,000. Fiscal year 2023:(A)New budget authority, $782,245,000,000.(B)Outlays, $770,192,000,000.Fiscal year 2024:(A)New budget authority, $799,520,000,000.(B)Outlays, $776,297,000,000.Fiscal year 2025:(A)New budget authority, $817,214,000,000.(B)Outlays, $794,946,000,000.Fiscal year 2026:(A)New budget authority, $835,351,000,000.(B)Outlays, $810,367,000,000.Fiscal year 2027:(A)New budget authority, $843,873,000,000.(B)Outlays, $821,610,000,000.Fiscal year 2028:(A)New budget authority, $852,499,000,000.(B)Outlays, $836,561,000,000.Fiscal year 2029:(A)New budget authority, $861,191,000,000.(B)Outlays, $834,592,000,000.Fiscal year 2030:(A)New budget authority, $870,003,000,000.(B)Outlays, $848,928,000,000.Fiscal year 2031:(A)New budget authority, $880,156,000,000.(B)Outlays, $858,990,000,000.(2)International Affairs (150):Fiscal year 2022:(A)New budget authority, $68,740,000,000.(B)Outlays, $68,368,000,000.Fiscal year 2023:(A)New budget authority, $66,170,000,000.(B)Outlays, $64,121,000,000.Fiscal year 2024:(A)New budget authority, $67,128,000,000.(B)Outlays, $65,429,000,000.Fiscal year 2025:(A)New budget authority, $68,621,000,000.(B)Outlays, $66,231,000,000.Fiscal year 2026:(A)New budget authority, $70,182,000,000.(B)Outlays, $67,113,000,000.Fiscal year 2027:(A)New budget authority, $71,840,000,000.(B)Outlays, $68,304,000,000.Fiscal year 2028:(A)New budget authority, $73,526,000,000.(B)Outlays, $69,474,000,000.Fiscal year 2029:(A)New budget authority, $75,221,000,000.(B)Outlays, $71,071,000,000.Fiscal year 2030:(A)New budget authority, $76,918,000,000.(B)Outlays, $72,602,000,000.Fiscal year 2031:(A)New budget authority, $78,648,000,000.(B)Outlays, $74,169,000,000.(3)General Science, Space, and Technology (250):Fiscal year 2022:(A)New budget authority, $43,582,000,000.(B)Outlays, $39,492,000,000.Fiscal year 2023:(A)New budget authority, $46,345,000,000.(B)Outlays, $43,900,000,000.Fiscal year 2024:(A)New budget authority, $48,435,000,000.(B)Outlays, $46,597,000,000.Fiscal year 2025:(A)New budget authority, $50,286,000,000.(B)Outlays, $48,830,000,000.Fiscal year 2026:(A)New budget authority, $51,492,000,000.(B)Outlays, $50,050,000,000.Fiscal year 2027:(A)New budget authority, $51,839,000,000.(B)Outlays, $50,449,000,000.Fiscal year 2028:(A)New budget authority, $51,169,000,000.(B)Outlays, $49,783,000,000.Fiscal year 2029:(A)New budget authority, $50,735,000,000.(B)Outlays, $49,415,000,000.Fiscal year 2030:(A)New budget authority, $50,898,000,000.(B)Outlays, $49,548,000,000.Fiscal year 2031:(A)New budget authority, $51,324,000,000.(B)Outlays, $49,936,000,000.(4)Energy (270):Fiscal year 2022:(A)New budget authority, $14,240,000,000.(B)Outlays, $10,032,000,000.Fiscal year 2023:(A)New budget authority, $59,665,000,000.(B)Outlays, $57,248,000,000.Fiscal year 2024:(A)New budget authority, $55,348,000,000.(B)Outlays, $53,858,000,000.Fiscal year 2025:(A)New budget authority, $67,729,000,000.(B)Outlays, $66,867,000,000.Fiscal year 2026:(A)New budget authority, $78,038,000,000.(B)Outlays, $77,647,000,000.Fiscal year 2027:(A)New budget authority, $79,617,000,000.(B)Outlays, $79,511,000,000.Fiscal year 2028:(A)New budget authority, $74,543,000,000.(B)Outlays, $74,164,000,000.Fiscal year 2029:(A)New budget authority, $68,781,000,000.(B)Outlays, $68,174,000,000.Fiscal year 2030:(A)New budget authority, $63,620,000,000.(B)Outlays, $62,932,000,000.Fiscal year 2031:(A)New budget authority, $55,974,000,000.(B)Outlays, $55,198,000,000.(5)Natural Resources and Environment (300):Fiscal year 2022:(A)New budget authority, $60,969,000,000.(B)Outlays, $54,889,000,000.Fiscal year 2023:(A)New budget authority, $70,319,000,000.(B)Outlays, $67,072,000,000.Fiscal year 2024:(A)New budget authority, $78,314,000,000.(B)Outlays, $75,927,000,000.Fiscal year 2025:(A)New budget authority, $85,585,000,000.(B)Outlays, $84,140,000,000.Fiscal year 2026:(A)New budget authority, $88,203,000,000.(B)Outlays, $89,292,000,000.Fiscal year 2027:(A)New budget authority, $85,995,000,000.(B)Outlays, $88,010,000,000.Fiscal year 2028:(A)New budget authority, $79,575,000,000.(B)Outlays, $81,370,000,000.Fiscal year 2029:(A)New budget authority, $72,930,000,000.(B)Outlays, $74,272,000,000.Fiscal year 2030:(A)New budget authority, $68,352,000,000.(B)Outlays, $69,251,000,000.Fiscal year 2031:(A)New budget authority, $68,666,000,000.(B)Outlays, $68,676,000,000.(6)Agriculture (350):Fiscal year 2022:(A)New budget authority, $23,063,000,000.(B)Outlays, $25,334,000,000.Fiscal year 2023:(A)New budget authority, $21,368,000,000.(B)Outlays, $22,442,000,000.Fiscal year 2024:(A)New budget authority, $19,240,000,000.(B)Outlays, $23,187,000,000.Fiscal year 2025:(A)New budget authority, $21,860,000,000.(B)Outlays, $24,614,000,000.Fiscal year 2026:(A)New budget authority, $23,761,000,000.(B)Outlays, $25,151,000,000.Fiscal year 2027:(A)New budget authority, $25,501,000,000.(B)Outlays, $26,471,000,000.Fiscal year 2028:(A)New budget authority, $26,186,000,000.(B)Outlays, $26,499,000,000.Fiscal year 2029:(A)New budget authority, $25,629,000,000.(B)Outlays, $25,874,000,000.Fiscal year 2030:(A)New budget authority, $25,159,000,000.(B)Outlays, $25,989,000,000.Fiscal year 2031:(A)New budget authority, $28,515,000,000.(B)Outlays, $26,284,000,000.(7)Commerce and Housing Credit (370):Fiscal year 2022:(A)New budget authority, $18,105,000,000.(B)Outlays, $42,495,000,000.Fiscal year 2023:(A)New budget authority, $19,284,000,000.(B)Outlays, $29,411,000,000.Fiscal year 2024:(A)New budget authority, $25,017,000,000.(B)Outlays, $22,592,000,000.Fiscal year 2025:(A)New budget authority, $24,785,000,000.(B)Outlays, $19,146,000,000.Fiscal year 2026:(A)New budget authority, $23,609,000,000.(B)Outlays, $15,045,000,000.Fiscal year 2027:(A)New budget authority, $21,752,000,000.(B)Outlays, $12,248,000,000.Fiscal year 2028:(A)New budget authority, $21,992,000,000.(B)Outlays, $12,894,000,000.Fiscal year 2029:(A)New budget authority, $23,789,000,000.(B)Outlays, $13,250,000,000.Fiscal year 2030:(A)New budget authority, $22,410,000,000.(B)Outlays, $10,462,000,000.Fiscal year 2031:(A)New budget authority, $17,548,000,000.(B)Outlays, $6,105,000,000.(8)Transportation (400):Fiscal year 2022:(A)New budget authority, $112,406,000,000.(B)Outlays, $133,738,000,000.Fiscal year 2023:(A)New budget authority, $113,887,000,000.(B)Outlays, $118,957,000,000.Fiscal year 2024:(A)New budget authority, $115,061,000,000.(B)Outlays, $112,082,000,000.Fiscal year 2025:(A)New budget authority, $115,757,000,000.(B)Outlays, $114,226,000,000.Fiscal year 2026:(A)New budget authority, $116,887,000,000.(B)Outlays, $116,667,000,000.Fiscal year 2027:(A)New budget authority, $109,698,000,000.(B)Outlays, $119,447,000,000.Fiscal year 2028:(A)New budget authority, $110,385,000,000.(B)Outlays, $121,240,000,000.Fiscal year 2029:(A)New budget authority, $110,874,000,000.(B)Outlays, $122,515,000,000.Fiscal year 2030:(A)New budget authority, $106,173,000,000.(B)Outlays, $117,702,000,000.Fiscal year 2031:(A)New budget authority, $107,256,000,000.(B)Outlays, $118,633,000,000.(9)Community and Regional Development (450):Fiscal year 2022:(A)New budget authority, $43,543,000,000.(B)Outlays, $47,318,000,000.Fiscal year 2023:(A)New budget authority, $27,007,000,000.(B)Outlays, $33,380,000,000.Fiscal year 2024:(A)New budget authority, $28,430,000,000.(B)Outlays, $34,603,000,000.Fiscal year 2025:(A)New budget authority, $27,461,000,000.(B)Outlays, $34,658,000,000.Fiscal year 2026:(A)New budget authority, $27,839,000,000.(B)Outlays, $35,338,000,000.Fiscal year 2027:(A)New budget authority, $27,744,000,000.(B)Outlays, $35,238,000,000.Fiscal year 2028:(A)New budget authority, $28,136,000,000.(B)Outlays, $35,738,000,000.Fiscal year 2029:(A)New budget authority, $28,524,000,000.(B)Outlays, $36,097,000,000.Fiscal year 2030:(A)New budget authority, $28,943,000,000.(B)Outlays, $36,452,000,000.Fiscal year 2031:(A)New budget authority, $33,429,000,000.(B)Outlays, $38,014,000,000.(10)Education, Training, Employment, and Social Services (500):Fiscal year 2022:(A)New budget authority, $159,805,000,000.(B)Outlays, $208,172,000,000.Fiscal year 2023:(A)New budget authority, $180,462,000,000.(B)Outlays, $225,204,000,000.Fiscal year 2024:(A)New budget authority, $200,600,000,000.(B)Outlays, $249,029,000,000.Fiscal year 2025:(A)New budget authority, $211,940,000,000.(B)Outlays, $243,908,000,000.Fiscal year 2026:(A)New budget authority, $212,123,000,000.(B)Outlays, $226,623,000,000.Fiscal year 2027:(A)New budget authority, $214,568,000,000.(B)Outlays, $218,916,000,000.Fiscal year 2028:(A)New budget authority, $217,422,000,000.(B)Outlays, $218,221,000,000.Fiscal year 2029:(A)New budget authority, $220,255,000,000.(B)Outlays, $219,079,000,000.Fiscal year 2030:(A)New budget authority, $229,691,000,000.(B)Outlays, $228,404,000,000.Fiscal year 2031:(A)New budget authority, $244,488,000,000.(B)Outlays, $242,537,000,000.(11)Health (550):Fiscal year 2022:(A)New budget authority, $853,696,000,000.(B)Outlays, $952,919,000,000.Fiscal year 2023:(A)New budget authority, $804,345,000,000.(B)Outlays, $827,269,000,000.Fiscal year 2024:(A)New budget authority, $800,361,000,000.(B)Outlays, $809,731,000,000.Fiscal year 2025:(A)New budget authority, $830,330,000,000.(B)Outlays, $830,449,000,000.Fiscal year 2026:(A)New budget authority, $855,834,000,000.(B)Outlays, $849,147,000,000.Fiscal year 2027:(A)New budget authority, $876,704,000,000.(B)Outlays, $869,791,000,000.Fiscal year 2028:(A)New budget authority, $908,063,000,000.(B)Outlays, $906,081,000,000.Fiscal year 2029:(A)New budget authority, $940,898,000,000.(B)Outlays, $939,318,000,000.Fiscal year 2030:(A)New budget authority, $982,028,000,000.(B)Outlays, $970,863,000,000.Fiscal year 2031:(A)New budget authority, $1,018,845,000,000.(B)Outlays, $1,017,586,000,000.(12)Medicare (570):Fiscal year 2022:(A)New budget authority, $772,277,000,000.(B)Outlays, $771,930,000,000.Fiscal year 2023:(A)New budget authority, $882,348,000,000.(B)Outlays, $882,065,000,000.Fiscal year 2024:(A)New budget authority, $902,102,000,000.(B)Outlays, $901,899,000,000.Fiscal year 2025:(A)New budget authority, $1,018,540,000,000.(B)Outlays, $1,018,302,000,000.Fiscal year 2026:(A)New budget authority, $1,091,095,000,000.(B)Outlays, $1,090,814,000,000.Fiscal year 2027:(A)New budget authority, $1,168,909,000,000.(B)Outlays, $1,168,581,000,000.Fiscal year 2028:(A)New budget authority, $1,326,565,000,000.(B)Outlays, $1,326,191,000,000.Fiscal year 2029:(A)New budget authority, $1,262,774,000,000.(B)Outlays, $1,262,367,000,000.Fiscal year 2030:(A)New budget authority, $1,425,734,000,000.(B)Outlays, $1,425,284,000,000.Fiscal year 2031:(A)New budget authority, $1,509,905,000,000.(B)Outlays, $1,509,433,000,000.(13)Income Security (600):Fiscal year 2022:(A)New budget authority, $830,063,000,000.(B)Outlays, $867,038,000,000.Fiscal year 2023:(A)New budget authority, $820,620,000,000.(B)Outlays, $836,905,000,000.Fiscal year 2024:(A)New budget authority, $821,754,000,000.(B)Outlays, $811,159,000,000.Fiscal year 2025:(A)New budget authority, $792,146,000,000.(B)Outlays, $780,347,000,000.Fiscal year 2026:(A)New budget authority, $730,424,000,000.(B)Outlays, $725,612,000,000.Fiscal year 2027:(A)New budget authority, $733,601,000,000.(B)Outlays, $724,726,000,000.Fiscal year 2028:(A)New budget authority, $752,515,000,000.(B)Outlays, $749,719,000,000.Fiscal year 2029:(A)New budget authority, $764,277,000,000.(B)Outlays, $749,137,000,000.Fiscal year 2030:(A)New budget authority, $781,991,000,000.(B)Outlays, $772,369,000,000.Fiscal year 2031:(A)New budget authority, $802,900,000,000.(B)Outlays, $792,858,000,000.(14)Social Security (650):Fiscal year 2022:(A)New budget authority, $47,020,000,000.(B)Outlays, $47,020,000,000.Fiscal year 2023:(A)New budget authority, $50,129,000,000.(B)Outlays, $50,129,000,000.Fiscal year 2024:(A)New budget authority, $53,591,000,000.(B)Outlays, $53,591,000,000.Fiscal year 2025:(A)New budget authority, $57,355,000,000.(B)Outlays, $57,355,000,000.Fiscal year 2026:(A)New budget authority, $67,932,000,000.(B)Outlays, $67,932,000,000.Fiscal year 2027:(A)New budget authority, $74,299,000,000.(B)Outlays, $74,299,000,000.Fiscal year 2028:(A)New budget authority, $79,053,000,000.(B)Outlays, $79,053,000,000.Fiscal year 2029:(A)New budget authority, $84,197,000,000.(B)Outlays, $84,197,000,000.Fiscal year 2030:(A)New budget authority, $89,406,000,000.(B)Outlays, $89,406,000,000.Fiscal year 2031:(A)New budget authority, $93,932,000,000.(B)Outlays, $93,932,000,000.(15)Veterans Benefits and Services (700):Fiscal year 2022:(A)New budget authority, $274,340,000,000.(B)Outlays, $282,071,000,000.Fiscal year 2023:(A)New budget authority, $279,810,000,000.(B)Outlays, $279,868,000,000.Fiscal year 2024:(A)New budget authority, $288,676,000,000.(B)Outlays, $276,026,000,000.Fiscal year 2025:(A)New budget authority, $297,105,000,000.(B)Outlays, $299,907,000,000.Fiscal year 2026:(A)New budget authority, $305,075,000,000.(B)Outlays, $307,739,000,000.Fiscal year 2027:(A)New budget authority, $313,512,000,000.(B)Outlays, $316,417,000,000.Fiscal year 2028:(A)New budget authority, $322,020,000,000.(B)Outlays, $336,852,000,000.Fiscal year 2029:(A)New budget authority, $331,220,000,000.(B)Outlays, $315,456,000,000.Fiscal year 2030:(A)New budget authority, $340,439,000,000.(B)Outlays, $338,867,000,000.Fiscal year 2031:(A)New budget authority, $350,829,000,000.(B)Outlays, $349,032,000,000.(16)Administration of Justice (750):Fiscal year 2022:(A)New budget authority, $80,614,000,000.(B)Outlays, $78,094,000,000.Fiscal year 2023:(A)New budget authority, $77,444,000,000.(B)Outlays, $77,431,000,000.Fiscal year 2024:(A)New budget authority, $78,904,000,000.(B)Outlays, $78,533,000,000.Fiscal year 2025:(A)New budget authority, $79,626,000,000.(B)Outlays, $78,861,000,000.Fiscal year 2026:(A)New budget authority, $81,223,000,000.(B)Outlays, $80,382,000,000.Fiscal year 2027:(A)New budget authority, $82,849,000,000.(B)Outlays, $81,809,000,000.Fiscal year 2028:(A)New budget authority, $84,495,000,000.(B)Outlays, $83,423,000,000.Fiscal year 2029:(A)New budget authority, $86,184,000,000.(B)Outlays, $85,004,000,000.Fiscal year 2030:(A)New budget authority, $87,881,000,000.(B)Outlays, $86,642,000,000.Fiscal year 2031:(A)New budget authority, $96,549,000,000.(B)Outlays, $94,529,000,000.(17)General Government (800):Fiscal year 2022:(A)New budget authority, $48,565,000,000.(B)Outlays, $111,629,000,000.Fiscal year 2023:(A)New budget authority, $29,912,000,000.(B)Outlays, $33,642,000,000.Fiscal year 2024:(A)New budget authority, $30,382,000,000.(B)Outlays, $32,557,000,000.Fiscal year 2025:(A)New budget authority, $30,935,000,000.(B)Outlays, $33,585,000,000.Fiscal year 2026:(A)New budget authority, $31,538,000,000.(B)Outlays, $33,016,000,000.Fiscal year 2027:(A)New budget authority, $32,168,000,000.(B)Outlays, $33,540,000,000.Fiscal year 2028:(A)New budget authority, $32,798,000,000.(B)Outlays, $33,807,000,000.Fiscal year 2029:(A)New budget authority, $33,432,000,000.(B)Outlays, $33,024,000,000.Fiscal year 2030:(A)New budget authority, $34,103,000,000.(B)Outlays, $33,539,000,000.Fiscal year 2031:(A)New budget authority, $35,123,000,000.(B)Outlays, $34,544,000,000.(18)Net Interest (900):Fiscal year 2022:(A)New budget authority, $373,011,000,000.(B)Outlays, $373,011,000,000.Fiscal year 2023:(A)New budget authority, $378,542,000,000.(B)Outlays, $378,542,000,000.Fiscal year 2024:(A)New budget authority, $407,539,000,000.(B)Outlays, $407,539,000,000.Fiscal year 2025:(A)New budget authority, $464,069,000,000.(B)Outlays, $464,069,000,000.Fiscal year 2026:(A)New budget authority, $541,134,000,000.(B)Outlays, $541,134,000,000.Fiscal year 2027:(A)New budget authority, $623,392,000,000.(B)Outlays, $623,392,000,000.Fiscal year 2028:(A)New budget authority, $719,805,000,000.(B)Outlays, $719,805,000,000.Fiscal year 2029:(A)New budget authority, $813,280,000,000.(B)Outlays, $813,280,000,000.Fiscal year 2030:(A)New budget authority, $918,333,000,000.(B)Outlays, $918,333,000,000.Fiscal year 2031:(A)New budget authority, $1,025,810,000,000.(B)Outlays, $1,025,810,000,000.(19)Allowances (920):Fiscal year 2022:(A)New budget authority, $11,507,000,000.(B)Outlays, $17,129,000,000.Fiscal year 2023:(A)New budget authority, −$14,188,000,000.(B)Outlays, −$2,706,000,000.Fiscal year 2024:(A)New budget authority, −$11,538,000,000.(B)Outlays, −$6,811,000,000.Fiscal year 2025:(A)New budget authority, −$9,499,000,000.(B)Outlays, −$7,389,000,000.Fiscal year 2026:(A)New budget authority, −$8,979,000,000.(B)Outlays, −$7,646,000,000.Fiscal year 2027:(A)New budget authority, −$7,240,000,000.(B)Outlays, −$6,478,000,000.Fiscal year 2028:(A)New budget authority, −$5,238,000,000.(B)Outlays, −$4,559,000,000.Fiscal year 2029:(A)New budget authority, −$5,126,000,000.(B)Outlays, −$3,651,000,000.Fiscal year 2030:(A)New budget authority, −$5,898,000,000.(B)Outlays, −$3,393,000,000.Fiscal year 2031:(A)New budget authority, $2,530,000,000.(B)Outlays, $1,034,000,000.(20)Undistributed Offsetting Receipts (950):Fiscal year 2022:(A)New budget authority, −$183,888,000,000.(B)Outlays, −$191,273,000,000.Fiscal year 2023:(A)New budget authority, −$116,355,000,000.(B)Outlays, −$123,615,000,000.Fiscal year 2024:(A)New budget authority, −$109,511,000,000.(B)Outlays, −$109,116,000,000.Fiscal year 2025:(A)New budget authority, −$111,761,000,000.(B)Outlays, −$116,941,000,000.Fiscal year 2026:(A)New budget authority, −$115,184,000,000.(B)Outlays, −$113,634,000,000.Fiscal year 2027:(A)New budget authority, −$118,981,000,000.(B)Outlays, −$117,431,000,000.Fiscal year 2028:(A)New budget authority, −$122,423,000,000.(B)Outlays, −$120,603,000,000.Fiscal year 2029:(A)New budget authority, −$126,990,000,000.(B)Outlays, −$125,170,000,000.Fiscal year 2030:(A)New budget authority, −$131,662,000,000.(B)Outlays, −$130,112,000,000.Fiscal year 2031:(A)New budget authority, −$136,520,000,000.(B)Outlays, −$135,110,000,000. BLevels and amounts in the Senate1201.Social Security in the Senate(a)Social Security RevenuesFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), the amounts of revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2022: $989,019,000,000.Fiscal year 2023: $1,084,547,000,000.Fiscal year 2024: $1,128,287,000,000.Fiscal year 2025: $1,167,700,000,000.Fiscal year 2026: $1,211,081,000,000.Fiscal year 2027: $1,257,670,000,000.Fiscal year 2028: $1,305,822,000,000.Fiscal year 2029: $1,354,109,000,000.Fiscal year 2030: $1,401,701,000,000.Fiscal year 2031: $1,451,146,000,000.(b)Social Security OutlaysFor purposes of Senate enforcement under sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633 and 642), the amounts of outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are as follows:Fiscal year 2022: $1,073,387,000,000.Fiscal year 2023: $1,153,424,000,000.Fiscal year 2024: $1,231,164,000,000.Fiscal year 2025: $1,311,894,000,000.Fiscal year 2026: $1,389,018,000,000.Fiscal year 2027: $1,472,602,000,000.Fiscal year 2028: $1,566,258,000,000.Fiscal year 2029: $1,662,981,000,000.Fiscal year 2030: $1,764,408,000,000.Fiscal year 2031: $1,868,859,000,000.(c)Social Security Administrative ExpensesIn the Senate, the amounts of new budget authority and budget outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for administrative expenses are as follows:Fiscal year 2022:(A)New budget authority, $6,339,000,000.(B)Outlays, $6,311,000,000.Fiscal year 2023:(A)New budget authority, $6,541,000,000.(B)Outlays, $6,490,000,000.Fiscal year 2024:(A)New budget authority, $6,757,000,000.(B)Outlays, $6,700,000,000.Fiscal year 2025:(A)New budget authority, $6,969,000,000.(B)Outlays, $6,912,000,000.Fiscal year 2026:(A)New budget authority, $7,185,000,000.(B)Outlays, $7,128,000,000.Fiscal year 2027:(A)New budget authority, $7,405,000,000.(B)Outlays, $7,347,000,000.Fiscal year 2028:(A)New budget authority, $7,631,000,000.(B)Outlays, $7,571,000,000.Fiscal year 2029:(A)New budget authority, $7,862,000,000.(B)Outlays, $7,800,000,000.Fiscal year 2030:(A)New budget authority, $8,098,000,000.(B)Outlays, $8,035,000,000.Fiscal year 2031:(A)New budget authority, $8,343,000,000.(B)Outlays, $8,278,000,000.1202.Postal Service discretionary administrative expenses in the SenateIn the Senate, the amounts of new budget authority and budget outlays of the Postal Service for discretionary administrative expenses are as follows:Fiscal year 2022:(A)New budget authority, $278,000,000.(B)Outlays, $278,000,000.Fiscal year 2023:(A)New budget authority, $287,000,000.(B)Outlays, $287,000,000.Fiscal year 2024:(A)New budget authority, $299,000,000.(B)Outlays, $298,000,000.Fiscal year 2025:(A)New budget authority, $310,000,000.(B)Outlays, $310,000,000.Fiscal year 2026:(A)New budget authority, $321,000,000.(B)Outlays, $320,000,000.Fiscal year 2027:(A)New budget authority, $332,000,000.(B)Outlays, $332,000,000.Fiscal year 2028:(A)New budget authority, $344,000,000.(B)Outlays, $343,000,000.Fiscal year 2029:(A)New budget authority, $356,000,000.(B)Outlays, $355,000,000.Fiscal year 2030:(A)New budget authority, $368,000,000.(B)Outlays, $367,000,000.Fiscal year 2031:(A)New budget authority, $381,000,000.(B)Outlays, $380,000,000. IIReconciliation2001.Reconciliation in the Senate(a)Committee on Agriculture, Nutrition, and ForestryThe Committee on Agriculture, Nutrition, and Forestry of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $135,000,000,000 for the period of fiscal years 2022 through 2031.(b)Committee on Banking, Housing, and Urban AffairsThe Committee on Banking, Housing, and Urban Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $332,000,000,000 for the period of fiscal years 2022 through 2031.(c)Committee on Commerce, Science, and TransportationThe Committee on Commerce, Science, and Transportation of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $83,076,000,000 for the period of fiscal years 2022 through 2031. (d)Committee on Energy and Natural ResourcesThe Committee on Energy and Natural Resources of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $198,000,000,000 for the period of fiscal years 2022 through 2031.(e)Committee on Environment and Public WorksThe Committee on Environment and Public Works of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $67,264,000,000 for the period of fiscal years 2022 through 2031.(f)Committee on FinanceThe Committee on Finance of the Senate shall report changes in laws within its jurisdiction that reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2022 through 2031. (g)Committee on Health, Education, Labor, and PensionsThe Committee on Health, Education, Labor, and Pensions of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $726,380,000,000 for the period of fiscal years 2022 through 2031.(h)Committee on Homeland Security and Governmental AffairsThe Committee on Homeland Security and Governmental Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $37,000,000,000 for the period of fiscal years 2022 through 2031.(i)Committee on Indian AffairsThe Committee on Indian Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $20,500,000,000 for the period of fiscal years 2022 through 2031.(j)Committee on the JudiciaryThe Committee on the Judiciary of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $107,500,000,000 for the period of fiscal years 2022 through 2031.(k)Committee on Small Business and EntrepreneurshipThe Committee on Small Business and Entrepreneurship of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $25,000,000,000 for the period of fiscal years 2022 through 2031.(l)Committee on Veterans’ AffairsThe Committee on Veterans’ Affairs of the Senate shall report changes in laws within its jurisdiction that increase the deficit by not more than $18,000,000,000 for the period of fiscal years 2022 through 2031.(m)SubmissionsIn the Senate, not later than September 15, 2021, the Committees named in the subsections of this section shall submit their recommendations to the Committee on the Budget of the Senate. Upon receiving all such recommendations, the Committee on the Budget of the Senate shall report to the Senate a reconciliation bill carrying out all such recommendations without any substantive revision. 2002.Reconciliation in the House of Representatives(a)Committee on AgricultureThe Committee on Agriculture of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $89,100,000,000 for the period of fiscal years 2022 through 2031.(b)Committee on Education and LaborThe Committee on Education and Labor of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $779,500,000,000 for the period of fiscal years 2022 through 2031.(c)Committee on Energy and CommerceThe Committee on Energy and Commerce of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $486,500,000,000 for the period of fiscal years 2022 through 2031. (d)Committee on Financial ServicesThe Committee on Financial Services of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $339,000,000,000 for the period of fiscal years 2022 through 2031.(e)Committee on Homeland SecurityThe Committee on Homeland Security of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $500,000,000 for the period of fiscal years 2022 through 2031.(f)Committee on the JudiciaryThe Committee on the Judiciary of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $107,500,000,000 for the period of fiscal years 2022 through 2031.(g)Committee on Natural ResourcesThe Committee on Natural Resources of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $25,600,000,000 for the period of fiscal years 2022 through 2031.(h)Committee on Oversight and ReformThe Committee on Oversight and Reform of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $7,500,000,000 for the period of fiscal years 2022 through 2031.(i)Committee on Science, Space, and TechnologyThe Committee on Science, Space, and Technology of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $45,510,000,000 for the period of fiscal years 2022 through 2031.(j)Committee on Small BusinessThe Committee on Small Business of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $17,500,000,000 for the period of fiscal years 2022 through 2031.(k)Committee on Transportation and InfrastructureThe Committee on Transportation and Infrastructure of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $60,000,000,000 for the period of fiscal years 2022 through 2031.(l)Committee on Veterans’ AffairsThe Committee on Veterans’ Affairs of the House of Representatives shall report changes in laws within its jurisdiction that increase the deficit by not more than $18,000,000,000 for the period of fiscal years 2022 through 2031. (m)Committee on Ways and MeansThe Committee on Ways and Means of the House of Representatives shall report changes in laws within its jurisdiction that reduce the deficit by not less than $1,000,000,000 for the period of fiscal years 2022 through 2031.(n)SubmissionsIn the House of Representatives, not later than September 15, 2021, the committees named in the subsections of this section shall submit their recommendations to the Committee on the Budget of the House of Representatives to carry out this section. IIIReserve funds3001.Reserve fund for legislation that won’t raise taxes on people making less than $400,000 in the SenateThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to changes in revenues, without raising taxes on people making less than $400,000, by the amounts in such legislation for those purposes, provided that such legislation would not increase the deficit for the time period of fiscal year 2022 to fiscal year 2031.3002.Reserve fund for reconciliation legislation(a)Senate(1)In generalThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for any bill or joint resolution considered pursuant to section 2001 containing the recommendations of one or more committees, or for one or more amendments to, a conference report on, or an amendment between the Houses in relation to such a bill or joint resolution, by the amounts necessary to accommodate the budgetary effects of the legislation, if the budgetary effects of the legislation comply with the reconciliation instructions under this concurrent resolution, except that no adjustment shall be made pursuant to this subsection if such legislation raises taxes on people making less than $400,000.(2)Determination of complianceFor purposes of this subsection, compliance with the reconciliation instructions under this concurrent resolution shall be determined by the Chairman of the Committee on the Budget of the Senate.(3)Exceptions for legislation(A)Short-termSection 404 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, as amended by section 3201(b)(2) of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, shall not apply to legislation for which the Chairman of the Committee on the Budget of the Senate has exercised the authority under paragraph (1).(B)Long-termSection 3101 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, shall not apply to legislation for which the Chairman of the Committee on the Budget of the Senate has exercised the authority under paragraph (1).(b)House of Representatives(1)In generalIn the House of the Representatives, the chair of the Committee on the Budget may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this concurrent resolution for any bill or joint resolution considered pursuant to this concurrent resolution containing the recommendations of one or more committees, or for one or more amendments to, a conference report on, or an amendment between the Houses in relation to such a bill or joint resolution, by the amounts necessary to accommodate the budgetary effects of the legislation.(2)Exception for legislationThe point of order set forth in clause 10 of rule XXI of the House of Representatives shall not apply to reconciliation legislation reported by the Committee on the Budget pursuant to submissions under this concurrent resolution. 3003.Reserve fund(a)SenateThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports by the amounts provided in such legislation, provided that such legislation would not increase the deficit for the time period of fiscal year 2022 to fiscal year 2031.(b)House of RepresentativesThe chair of the Committee on the Budget of the House of Representatives may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this concurrent resolution for one or more bills, joint resolutions, amendments, or conference reports by the amounts provided in such legislation, provided that such legislation would not increase the deficit for the following time periods: fiscal year 2022 to fiscal year 2026 and fiscal year 2022 to fiscal year 2031. 3004.Deficit-neutral reserve fund to prohibit the Green New DealThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal greenhouse gas restrictions, which may include limiting or prohibiting legislation or regulations to implement the Green New Deal, to ship United States companies and jobs overseas, to impose soaring electricity, gasoline, home heating oil, and other energy prices on working class families, or to make the United States increasingly dependent on foreign supply chains, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3005.Reserve fund relating to addressing the crisis of climate changeThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to addressing the crisis of climate change through new policies that create jobs, reduce pollution, and strengthen the economy of the United States by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2022 through 2031. 3006.Deficit-neutral reserve fund relating to supporting privately-held businesses, farms, and ranchesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting privately-held businesses, farms, and ranches, which may include—(1)preserving the tax principles in effect as of the date of the adoption of this resolution which are applicable to owning, operating, or transferring such businesses, farms, and ranches,(2)preserving the full benefit of the step-up in basis for assets acquired from a decedent, or (3)extending tax relief for such businesses, farms or ranches,provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3007.Deficit-neutral reserve fund relating to promoting US competitiveness and innovation by supporting research and developmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to supporting United States economic competitiveness and innovation, which may include expanding the research and development tax credit for small businesses and preserving full expensing for research and development investments, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3008.Reserve fund relating to protecting taxpayer privacy while ensuring those evading the tax system pay what they oweThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to strengthening Federal tax administration, which may include requiring reporting on large financial account balances to ensure those evading the tax system pay what they owe while protecting the privacy of American taxpayer and small business tax information, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2022 through 2031. 3009.Deficit-neutral reserve fund to prohibit the Council on Environmental Quality and Environmental Protection Agency from promulgating rules or guidance that bans fracking in the United StatesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to the National Environmental Policy Act of 1969 and environmental laws and policies, which may include limiting or prohibiting the Chair of the Council on Environmental Quality and the Administrator of the Environmental Protection Agency from proposing, finalizing, or implementing a rule or guidance that bans fracking in the United States by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3010.Deficit-neutral reserve fund relating to facilitating improved internet service for Cuban citizensThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving the National Telecommunications and Information Administration, which may include ensuring that the internet is an engine for innovation and economic growth for the Cuban people, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3011.Deficit-neutral reserve fund relating to adjusting Federal funding for local jurisdictionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to adjustments to Federal funds for local governments within the jurisdiction of the committees receiving reconciliation instructions under section 2001 of this resolution, which may include limiting or eliminating Federal payments, other than grants under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) (commonly known as the Byrne JAG grant program) or section 1701 of title I of such Act (34 U.S.C. 10381) (commonly known as the COPS grant program), to local governments that defund the police, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3012.Reserve fund relating to honoring the Capitol Police, DC Metropolitan Police, and first respondersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to honoring the United States Capitol Police, the District of Columbia Metropolitan Police, and all other first responders, who fought and died protecting Congress and the United States Capitol from the mob of insurrectionists on January 6th, 2021, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2022 through 2031. 3013.Deficit-neutral reserve fund relating to supporting or expediting the deployment of carbon capture, utilization, and sequestration technologiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal environmental and energy policies, which may include supporting or expediting the deployment of carbon capture, utilization, and sequestration technologies (including technologies that may be used on coal- and natural gas-fired power plants) in the United States to lower emissions and to increase the use of captured carbon dioxide for valuable products and enhanced oil recovery, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3014.Deficit-neutral reserve fund relating to policies or legislation to prohibit the Department of Agriculture from making ineligible for financing fossil fuel-burning power plantsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to agriculture policy, which may include prohibiting or limiting the Department of Agriculture from making ineligible for financing the construction, maintenance, or improvement of fossil fuel-burning power plants by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3015.Deficit-neutral reserve fund relating to the provisions of the American Rescue Plan ActThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to limitations on Federal relief funds for State or local governments, which may include lifting or prohibiting restrictions related to modifications to a State's or territory's tax revenue source, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3016.Deficit-neutral reserve fund relating to means-testing electric vehicle tax creditsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to means-testing electric vehicle tax credits, which may include limiting eligibility of individuals with an adjusted gross income of greater than $100,000 or setting maximum car values allowed for eligible purchases at $40,000, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3017.Deficit-neutral reserve fund relating to prohibiting or limiting the issuance of costly Clean Air Act permit requirements on farmers and ranchers in the United States or the imposition of new Federal methane requirements on livestockThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal environmental policies under the Clean Air Act (42 U.S.C. 7401 et seq.), which may include prohibiting or limiting the issuance of costly permit requirements under that Act on farmers and ranchers in the United States or the imposition of any new Federal methane requirements on livestock that would have the effect of increasing the cost of beef and other critical products, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3018.Deficit-neutral reserve fund relating to funding of the Office of Foreign Assets ControlThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to funding of the Office of Foreign Assets Control, which may include additional resources for enforcement activities or additional sanctions against terrorist organizations, including those in the Gaza Strip and their members, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3019.Deficit-neutral reserve fund relating to abortion fundingThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving health programs, which may include prohibiting funding for abortions consistent with the Hyde amendment or limitations on Federal funding to State or local governments that discriminate against entities who refuse to participate in abortion consistent with the Weldon amendment, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3020.Deficit-neutral reserve fund relating to ensuring robust, secure, and humane supply chains, sourced by the United States and allies of the United States, for renewable energy materials, technology, and critical mineralsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal energy policy, which may include ensuring robust, secure, and humane supply chains for renewable energy products and critical minerals and prohibiting or limiting renewable energy projects funded or subsidized by Federal funds from purchasing materials, technology, and critical minerals produced in China, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3021.Reserve fund relating to ensuring robust, secure, and humane supply chains by prohibiting the use of Federal funds to purchase materials, technology, and critical minerals produced, manufactured, or mined with forced laborThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to ensuring robust, secure, and humane supply chains by prohibiting the use of Federal funds to purchase materials, technology, and critical minerals produced, manufactured, or mined with forced labor by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2022 through 2031. 3022.Reserve fund relating to Great Lakes ice breaking operational improvementsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to improving Coast Guard operations, which may include funding for the acquisition, design, and construction of a Great Lakes heavy icebreaker, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over the period of the total of fiscal years 2022 through 2031. 3023.Deficit-neutral reserve fund relating to immigration enforcement and addressing the humanitarian crisis at the southern borderThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to immigration enforcement, which may include strengthening enforcement of immigration laws to address the humanitarian crisis at the southern border, dramatically increasing funding for smart and effective border security measures, improving asylum processing, and reducing immigration court backlogs, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3024.Deficit-neutral reserve fund relating to providing quality education for childrenThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to providing quality education for the children of the United States, which may include prohibiting or limiting Federal funding from being used to promote critical race theory or compel teachers or students to affirm critical race theory in prekindergarten programs, elementary schools, and secondary schools, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3025.Deficit-neutral reserve fund relating to hiring 100,000 new police officersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to public safety, which may include funding the hiring of 100,000 new police officers nationwide, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3026.Deficit-neutral reserve fund relating to preventing electricity blackouts and improving electricity reliabilityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to Federal environmental and energy policies, which may include promoting the increased deployment and use of, or supporting the expansion of, baseload power resources in the United States, including coal-fired and natural gas-fired power plants with carbon capture, utilization, and sequestration technologies and nuclear power to prevent blackouts and improve electric reliability, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3027.Deficit-neutral reserve fund relating to protecting migrants and local communities against COVID–19The Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to protecting migrants and local communities against COVID–19, which may include resources for testing and treatment of migrants at the United States border, resources for quarantining migrants who test positive, or prohibiting migrants who have not received a negative COVID–19 test from being transported elsewhere, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3028.Deficit-neutral reserve fund relating to studying and providing for tax equivalency under the payments in lieu of taxes programThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to studying and providing for tax equivalency under the payments in lieu of taxes program established under chapter 69 of title 31, United States Code, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.3029.Deficit-neutral reserve fund relating to preventing tax increases on small businessesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to preventing tax increases on small businesses by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3030.Deficit-neutral reserve fund relating to providing sufficient resources to detain and deport a higher number of aliens who have been convicted of a crimeThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to ensuring that U.S. Immigration and Customs Enforcement has sufficient resources to detain and deport a higher number of illegal aliens who have been convicted of a criminal offense in the United States, by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031. 3031.Deficit-neutral reserve fund relating to maintaining the current law tax treatment of like kind exchangesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee or committees, aggregates, and other appropriate levels in this resolution, and make adjustments to the pay-as-you-go ledger, for one or more bills, joint resolutions, amendments, amendments between the Houses, motions, or conference reports relating to maintaining the current law tax treatment of like kind exchanges under the Internal Revenue Code of 1986 by the amounts provided in such legislation for those purposes, provided that such legislation would not increase the deficit over either the period of the total of fiscal years 2022 through 2026 or the period of the total of fiscal years 2022 through 2031.IVOther matters4001.Emergency legislation(a)Senate(1)Authority to designateIn the Senate, with respect to a provision of direct spending or receipts legislation or appropriations for discretionary accounts that Congress designates as an emergency requirement in such measure, the amounts of new budget authority, outlays, and receipts in all fiscal years resulting from that provision shall be treated as an emergency requirement for the purpose of this subsection.(2)Exemption of emergency provisionsAny new budget authority, outlays, and receipts resulting from any provision designated as an emergency requirement, pursuant to this subsection, in any bill, joint resolution, amendment, amendment between the Houses, or conference report shall not count for purposes of sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633, 642), section 404(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, section 3101 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, and section 4106 of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(3)DesignationsIf a provision of legislation is designated as an emergency requirement under this subsection, the committee report and any statement of managers accompanying that legislation shall include an explanation of the manner in which the provision meets the criteria in paragraph (5).(4)DefinitionsIn this subsection, the terms direct spending, receipts, and appropriations for discretionary accounts mean any provision of a bill, joint resolution, amendment, motion, amendment between the Houses, or conference report that affects direct spending, receipts, or appropriations as those terms have been defined and interpreted for purposes of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).(5)Criteria(A)In generalFor purposes of this subsection, any provision is an emergency requirement if the situation addressed by such provision is—(i)necessary, essential, or vital (not merely useful or beneficial);(ii)sudden, quickly coming into being, and not building up over time;(iii)an urgent, pressing, and compelling need requiring immediate action;(iv)subject to subparagraph (B), unforeseen, unpredictable, and unanticipated; and(v)not permanent, temporary in nature.(B)UnforeseenAn emergency that is part of an aggregate level of anticipated emergencies, particularly when normally estimated in advance, is not unforeseen.(6)RepealIn the Senate, section 4112 of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018, shall no longer apply.(b)House of representatives(1)In generalIn the House of Representatives, if a bill, joint resolution, amendment, or conference report contains a provision providing new budget authority and outlays or reducing revenue, and a designation of such provision as emergency requirement, the chair of the Committee on the Budget of the House of Representatives shall not count the budgetary effects of such provision for any purpose in the House of Representatives.(2)Proposal to strikeA proposal to strike a designation under paragraph (1) shall be excluded from an evaluation of budgetary effects for any purpose in the House of Representatives.(3)Amendment to reduce amountsAn amendment offered under paragraph (2) that also proposes to reduce each amount appropriated or otherwise made available by the pending measure that is not required to be appropriated or otherwise made available shall be in order at any point in the reading of the pending measure.(4)References(A)In generalAll references to section 1(f) of H. Res. 467 (117th Congress) in any bill or joint resolution, or an amendment thereto or conference report thereon, shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution. (B)BBEDCAAll references to a designation by the Congress for an emergency requirement pursuant to section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)) for amounts for fiscal year 2022 or succeeding fiscal years in any legislation implementing a bipartisan infrastructure agreement shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution. 4002.Point of order against advance appropriations in the Senate(a)In general(1)Point of orderExcept as provided in subsection (b), it shall not be in order in the Senate to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that would provide an advance appropriation for a discretionary account.(2)DefinitionIn this section, the term advance appropriation means any new budget authority provided in a bill or joint resolution making appropriations for fiscal year 2022 that first becomes available for any fiscal year after 2022, or any new budget authority provided in a bill or joint resolution making appropriations for fiscal year 2023, that first becomes available for any fiscal year after 2023.(b)ExceptionsAdvance appropriations may be provided—(1)for fiscal years 2023 and 2024 for programs, projects, activities, or accounts identified in the joint explanatory statement of managers accompanying this resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority in each fiscal year; (2)for the Corporation for Public Broadcasting; (3)for the Department of Veterans Affairs for the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts of the Veterans Health Administration;(4)for legislation implementing a bipartisan infrastructure agreement, as determined by the Chairman of the Committee on the Budget of the Senate; and (5)for the Department of Health and Human Services for the Indian Health Services and Indian Health Facilities accounts— (A)in an amount that is not more than the amount provided for fiscal year 2022 in a bill or joint resolution making appropriations for fiscal year 2022; and (B)in an amount that is not more than the amount provided for fiscal year 2023 in a bill or joint resolution making appropriations for fiscal year 2023. (c)Supermajority waiver and appeal(1)WaiverIn the Senate, subsection (a) may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.(2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a).(d)Form of point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).(e)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a bill or joint resolution, upon a point of order being made by any Senator pursuant to this section, and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order. 4003.Point of order against advance appropriations in the House of Representatives(a)In generalIn the House of Representatives, except as provided in subsection (b), any general appropriation bill or bill or joint resolution continuing appropriations, or an amendment thereto or conference report thereon, may not provide an advance appropriation.(b)ExceptionsAn advance appropriation may be provided for programs, activities, or accounts identified in lists submitted for printing in the Congressional Record by the chair of the Committee on the Budget—(1)for fiscal year 2023, under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for fiscal year 2024, accounts separately identified under the same heading; and(2)for fiscal year 2023, under the heading Veterans Accounts Identified for Advance Appropriations.(c)DefinitionIn this section, the term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2022, or an amendment thereto or conference report thereon, that first becomes available following fiscal year 2022. 4004.Program integrity initiatives and other adjustments in the Senate(a)In generalIn the Senate, after the reporting of a bill or joint resolution relating to any matter described in subsection (b) or the adoption of a motion to proceed to, the offering of an amendment to, the laying before the Senate of an amendment between the Houses to, or the submission of a conference report on such a bill or joint resolution—(1)the Chairman of the Committee on the Budget of the Senate may adjust the budgetary aggregates and allocations pursuant to section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) by the amount of new budget authority in that measure for that purpose and the outlays flowing therefrom; and(2)following any adjustment under paragraph (1), the Committee on Appropriations of the Senate may report appropriately revised suballocations pursuant to section 302(b) of the Congressional Budget Act of 1974 (2 U.S.C. 633(b)) to carry out this section.(b)Matters describedMatters referred to in subsection (a) are as follows:(1)Continuing disability reviews and redeterminations(A)In generalIf a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for continuing disability reviews under titles II and XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.), for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys, then the adjustment shall be the additional new budget authority specified in such measure for such costs for fiscal year 2022, but shall not exceed $1,435,000,000. (B)DefinitionsAs used in this paragraph—(i)the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $273,000,000, in a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations and specified to pay for the costs of continuing disability reviews, redeterminations, cooperative disability investigation units, and the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys under the heading Limitation on Administrative Expenses for the Social Security Administration; (ii)the term continuing disability reviews means continuing disability reviews under sections 221(i) and 1614(a)(4) of the Social Security Act (42 U.S.C. 421(i), 1382c(a)(4)), including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity; and(iii)the term redetermination means redetermination of eligibility under sections 1611(c)(1) and 1614(a)(3)(H) of the Social Security Act (42 U.S.C. 1382(c)(1), 1382c(a)(3)(H)).(2)Internal revenue service enforcement(A)In generalIf a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for tax enforcement activities, including tax compliance to address the Federal tax gap (including an amount for Internal Revenue Service Enforcement (account 020–0913), for Internal Revenue Service Operations Support (account 020–0919), for Internal Revenue Service Business Systems Modernization (account 020–0921), or for Internal Revenue Service Taxpayer Services (account 020–0912)), then the adjustment shall be the additional new budget authority specified in such measure for fiscal year 2022, but shall not exceed $417,000,000. (B)DefinitionIn this paragraph, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $11,919,000,000, in a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations and specified to pay for tax enforcement activities, including tax compliance to address the Federal tax gap, for Internal Revenue Service Enforcement (account 020–0913), Internal Revenue Service Operations Support (account 020–0919), Internal Revenue Service Business Systems Modernization (account 020–0921), or Internal Revenue Service Taxpayer Services (account 020–0912).(3)Health care fraud and abuse control(A)In generalIf a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for the health care fraud abuse control program at the Department of Health and Human Services (75–8393–0–7–571), then the adjustment shall be the additional new budget authority specified in such measure for such program for fiscal year 2022, but shall not exceed $556,000,000.(B)DefinitionAs used in this paragraph, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $317,000,000, in a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations and specified to pay for the health care fraud abuse control program at the Department of Health and Human Services (75–8393–0–7–571).(4)Reemployment services and eligibility assessments(A)In generalIf a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for grants to States under section 306 of the Social Security Act (42 U.S.C. 506) for claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits, then the adjustment shall be the additional new budget authority specified in such measure for such grants for fiscal year 2022, but shall not exceed $133,000,000.(B)DefinitionAs used in this paragraph, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $117,000,000, in a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations and specified to pay for grants to States under section 306 of the Social Security Act (42 U.S.C. 506) for claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits. (5)Wildfire suppression(A)Additional new budget authorityIf, for any of fiscal years 2022 through 2027, a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for such a fiscal year provides an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that measure for wildfire suppression operations for that fiscal year, but shall not exceed the amount for that fiscal year specified in section 251(b)(2)(F)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(F)(i)).(B)DefinitionsAs used in this paragraph, the terms additional new budget authority and wildfire suppression operations have the meanings given those terms in section 251(b)(2)(F)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(F)(ii)). (6)Disaster relief(A)Additional new budget authorityIf a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for fiscal year 2022 provides an amount for disaster relief, the adjustment for fiscal year 2022 shall be the total of such appropriations for fiscal year 2022 designated as being for disaster relief, but not to exceed the amount equal to the total amount calculated for fiscal year 2022 in accordance with the formula in section 251(b)(2)(D)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(i)), except that such formula shall be applied by substituting fiscal years 2012 through 2022 for fiscal years 2012 through 2021.(B)DefinitionAs used in this paragraph, the term disaster relief means activities carried out pursuant to a determination under section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)).(7)Veterans medical care(A)In generalIf a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for veterans medical care (in the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts of the Veterans Health Administration), then the adjustment shall be the additional new budget authority specified in such measure for such medical care for fiscal year 2022, but shall not exceed $7,602,000,000.(B)DefinitionAs used in this paragraph, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $89,849,000,000, in a bill, joint resolution, amendment, amendment between the Houses, or conference report making discretionary appropriations and specified to pay for veterans medical care. (c)Application of adjustmentsThe adjustments made pursuant to subsection (a) for legislation shall—(1)apply while that legislation is under consideration;(2)take effect upon the enactment of that legislation; and(3)be published in the Congressional Record as soon as practicable.4005.Program integrity initiatives and other adjustments in the House of Representatives(a)Adjustment for continuing disability reviews and redeterminationsIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for continuing disability reviews under titles II and XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.), for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys, then the adjustment shall be the additional new budget authority specified in such measure for such purpose, but shall not exceed $1,435,000,000.(2)DefinitionsAs used in this subsection—(A)the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $273,000,000, in a bill, joint resolution, amendment, or conference report and specified to pay for the costs of continuing disability reviews, redeterminations, co-operative disability investigation units, and fraud prosecutions under the heading Limitation on Administrative Expenses for the Social Security Administration; (B)the term continuing disability reviews means continuing disability reviews under sections 221(i) and 1614(a)(4) of the Social Security Act (42 U.S.C. 421(i), 1382c(a)(4)), including work related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity; and(C)the term redetermination means redetermination of eligibility under sections 1611(c)(1) and 1614(a)(3)(H) of the Social Security Act (42 U.S.C. 1382(c)(1), 1382c(a)(3)(H)).(3)ReferencesAll references to section 1(k) of H. Res. 467 (117th Congress) in any bill or joint resolution, or amendment thereto or conference report thereon shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution.(b)Adjustment for Internal Revenue Service tax enforcementIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for tax enforcement activities, including tax compliance to address the Federal tax gap, in the Enforcement account and the Operations Support account of the Internal Revenue Service of the Department of the Treasury, then the adjustment shall be the additional new budget authority provided in such measure for such purpose, but shall not exceed $417,000,000.(2)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $9,141,000,000, in a bill, joint resolution, amendment, or conference report and specified for tax enforcement activities, including tax compliance to address the Federal tax gap, of the Internal Revenue Service.(3)ReferencesAll references to section 1(i) of H. Res. 467 (117th Congress) in any bill or joint resolution, or amendment thereto or conference report thereon shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution.(c)Adjustment for health care fraud and abuse controlIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for the health care fraud abuse control program at the Department of Health and Human Services (75–8393–0–7–571), then the adjustment shall be the additional new budget authority specified in such measure for such purpose for fiscal year 2022, but shall not exceed $556,000,000.(2)DefinitionAs used in this subsection the term additional new budget authority means the amount provided fiscal year 2022, in excess of $317,000,000, in a bill, joint resolution, amendment, or conference report and specified to pay for the costs of the health care fraud and abuse control program.(3)ReferencesAll references to section 1(j) of H. Res. 467 (117th Congress) in any bill or joint resolution, or amendment thereto or conference report thereon shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution.(d)Reemployment services and eligibility assessmentsIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for grants to States under section 306 of the Social Security Act (42 U.S.C. 506) for claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits, then the adjustment shall be the additional new budget authority specified in such measure for such grants for fiscal year 2022, but shall not exceed $133,000,000.(2)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $117,000,000, in a bill, joint resolution, amendment, or conference report making discretionary appropriations and specified to pay for grants to States under section 306 of the Social Security Act (42 U.S.C. 506) for claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits. (e)Adjustment for wildfire suppressionIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustment shall be the amount of additional new budget authority specified in such measure as being for wildfire suppression operations for fiscal year 2022, but shall not exceed $2,450,000,000.(2)DefinitionsAs used in this subsection—(A)the term additional new budget authority means the amount provided for a fiscal year in an appropriation Act that is in excess of the average costs for wildfire suppression operations as reported in the budget of the President submitted under section 1105(a) of title 31, United States Code, for fiscal year 2015 and are specified to pay for the costs of wildfire suppression operations; and(B)the term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including— (i)support, response, and emergency stabilization activities; (ii)other emergency management activities; and (iii)the funds necessary to repay any transfers needed for the costs of wildfire suppression operations.(3)ReferencesAll references to section 1(h) of H. Res. 467 (117th Congress) in any bill or joint resolution, or amendment thereto or conference report thereon shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution.(f)Adjustment for disaster reliefIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations specifies an amount that Congress designates as being for disaster relief, the adjustment for fiscal year 2022 shall be the total of such appropriations for fiscal year 2022 designated as being for disaster relief, but not to exceed the total of—(A)the average over the previous 10 fiscal years (excluding the highest and lowest fiscal years) of the sum of the funding provided for disaster relief (as that term is defined on the date immediately before March 23, 2018);(B)5 percent of the total appropriations provided in the previous 10 fiscal years, net of any rescissions of budget authority enacted in the same period, with respect to amounts provided for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and designated by the Congress as an emergency; and(C)the cumulative net total of the unused carryover for fiscal year 2018 and all subsequent fiscal years, where the unused carryover for each fiscal year is calculated as the sum of the amounts in subparagraphs (A) and (B) less the enacted appropriations for that fiscal year that have been designated as being for disaster relief.(2)DefinitionAs used in this subsection, the term disaster relief means activities carried out pursuant to a determination under section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)).(3)ReferencesAll references to section 1(g) of H. Res. 467 (117th Congress) in any bill or joint resolution, or amendment thereto or conference report thereon shall be treated for all purposes in the House of Representatives as references to this subsection of this concurrent resolution. (g)Veterans medical careIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes as follows:(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for veterans medical care (in the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts of the Veterans Health Administration), then the adjustment shall be the additional new budget authority specified in such measure for such medical care for fiscal year 2022, but shall not exceed $7,602,000,000.(2)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $89,849,000,000, in a bill, joint resolution, amendment, or conference report making discretionary appropriations and specified to pay for veterans medical care. 4006.Enforcement filing(a)SenateIn the Senate, if this concurrent resolution on the budget is agreed to by the Senate and House of Representatives without the appointment of a committee of conference on the disagreeing votes of the two Houses, the Chairman of the Committee on the Budget of the Senate may submit a statement for publication in the Congressional Record containing—(1)for the Committee on Appropriations, committee allocations for fiscal year 2022 consistent with the levels in title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); and(2)for all committees other than the Committee on Appropriations, committee allocations for fiscal years 2022, 2022 through 2026, and 2022 through 2031 consistent with the levels in title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633).(b)House of RepresentativesIn the House of Representatives, if a concurrent resolution on the budget for fiscal year 2022 is adopted without the appointment of a committee of conference on the disagreeing votes of the two Houses with respect to this concurrent resolution on the budget, for the purpose of enforcing the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) and applicable rules and requirements set forth in the concurrent resolution on the budget, the allocations provided for in this subsection shall apply in the House of Representatives in the same manner as if such allocations were in a joint explanatory statement accompanying a conference report on the budget for fiscal year 2022. The chair of the Committee on the Budget of the House of Representatives shall submit a statement for publication in the Congressional Record containing—(1)for the Committee on Appropriations, committee allocations for fiscal year 2022 consistent with title I for the purpose of enforcing section 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633); and(2)for all committees other than the Committee on Appropriations, committee allocations consistent with title I for fiscal year 2022 and for the period of fiscal years 2022 through 2031 for the purpose of enforcing 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633). 4007.Application and effect of changes in allocations, aggregates, and other budgetary levels(a)ApplicationAny adjustments of allocations, aggregates, and other budgetary levels made pursuant to this concurrent resolution shall—(1)apply while that measure is under consideration;(2)take effect upon the enactment of that measure; and(3)be published in the Congressional Record as soon as practicable.(b)Effect of changed allocations, aggregates, and other budgetary levelsRevised allocations, aggregates, and other budgetary levels resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) as the allocations, aggregates, and other budgetary levels contained in this concurrent resolution.(c)Budget committee determinationsFor purposes of this concurrent resolution, the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the chair of the Committee on the Budget of the applicable House of Congress.4008.Adjustments to reflect changes in concepts and definitions(a)SenateIn the Senate, upon the enactment of a bill or joint resolution providing for a change in concepts or definitions, the Chairman of the Committee on the Budget of the Senate may make adjustments to the levels and allocations in this resolution in accordance with section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)).(b)House of RepresentativesIn the House of Representatives, upon the enactment of a bill or joint resolution providing for a change in concepts or definitions, the chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other budgetary levels in this concurrent resolution accordingly.4009.Adjustment for bipartisan infrastructure legislation in the Senate(a)AdjustmentsIn the Senate, upon the enactment of an infrastructure bill or joint resolution, including legislation implementing a bipartisan infrastructure agreement, the Chairman of the Committee on the Budget of the Senate may make adjustments to the levels and allocations in this resolution to reflect changes resulting from the enactment of such bill or joint resolution.(b)DeterminationsFor purposes of this section, the levels of budget authority and outlays shall be determined on the basis of estimates submitted by the Chairman of the Committee on the Budget of the Senate. 4010.Adjustment for infrastructure legislation in the House of RepresentativesIn the House of Representatives, the chair of the Committee on the Budget may adjust the allocations, aggregates, and other budgetary levels included in this concurrent resolution to reflect changes resulting from the enactment of an infrastructure bill or joint resolution, including legislation implementing the INVEST in America Act or a bipartisan infrastructure agreement. 4011.Applicability of adjustments to discretionary spending limitsExcept as expressly provided otherwise, the adjustments provided by section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)) shall not apply to allocations, aggregates, or other budgetary levels established pursuant to this concurrent resolution.4012.Budgetary treatment of administrative expenses(a)Senate(1)In generalIn the Senate, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(1)), section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note), and section 2009a of title 39, United States Code, the report or the joint explanatory statement accompanying this concurrent resolution on the budget or the statement filed pursuant to section 4006(a), as applicable, shall include in an allocation under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the Committee on Appropriations of the Senate of amounts for the discretionary administrative expenses of the Social Security Administration and the United States Postal Service.(2)Special ruleIn the Senate, for purposes of enforcing section 302(f) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)), estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in paragraph (1).(b)House of Representatives(1)In generalIn the House of Representatives, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(1)), section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note), and section 2009a of title 39, United States Code, the report or the joint explanatory statement accompanying this concurrent resolution on the budget or the statement filed pursuant to section 4006(b), as applicable, shall include in an allocation under section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the Committee on Appropriations of the House of Representatives of amounts for the discretionary administrative expenses of the Social Security Administration and the United States Postal Service.(2)Special ruleIn the House of Representatives, for purposes of enforcing section 302(f) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)), estimates of the level of total new budget authority and total outlays provided by a measure shall include any discretionary amounts described in paragraph (1).4013.Appropriate budgetary adjustments in the House of RepresentativesIn the House of Representatives, the chair of the Committee on the Budget of the House of Representatives may make appropriate budgetary adjustments of new budget authority and the outlays flowing therefrom pursuant to the adjustment authorities provided by this concurrent resolution. 4014.Adjustment for changes in the baseline in the House of RepresentativesIn the House of Representatives, the chair of the Committee on the Budget of the House of Representatives may adjust the allocations, aggregates, and other appropriate budgetary levels in this concurrent resolution to reflect changes resulting from the Congressional Budget Office’s updates to its baseline for fiscal years 2022 through 2031.4015.Scoring rule in the Senate for child care and pre-kindergarten legislation(a)In generalIn the Senate, for the purposes of estimates with respect to any child care or pre-kindergarten legislation during the 117th Congress, the Congressional Budget Office shall consider funding for programs under the Head Start Act (42 U.S.C. 9831 et seq.) to continue at baseline levels.(b)ExceptionThis section shall not apply to any bill or joint resolution making appropriations for discretionary accounts. 4016.Exercise of rulemaking powersCongress adopts the provisions of this title—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, and as such they shall be considered as part of the rules of each House or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent with such other rules; and(2)with full recognition of the constitutional right of either the Senate or the House of Representatives to change those rules (insofar as they relate to that House) at any time, in the same manner, and to the same extent as is the case of any other rule of the Senate or House of Representatives. Secretary of the SenateClerk of the House of Representatives